Patent
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Also note that the examiner recognizes that the applicant/inventor(s) appear to have many similar inventions/applications that are not provided on an IDS.
Claim Objections
Claim 16 is objected to because line 6 has what appears to be a typo with “the guides structure”.  Please correct.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 17-19,28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 states that the drive element reduces binding. It is unclear what this means or how it is accomplished. Examiner presumes any similar drive element and guide structure will reduce binding.
Claims 18 states that the interaction of the grommet with the groove produces an even distribution of folds. It is unclear what this means or how it is accomplished. Examiner presumes any similar drive element and guide structure will produce even folds. 
Claim 19 states that the helical groove reduces friction between the drive element and the shade material. It is unclear what this means or how it is accomplished. Examiner presumes any similar drive element and guide structure will reduce friction.
Claim 28 recites “an at least one guide structure” in line 1 and “an at least one guide structure” in lines 2-3. Examiner presumes lines 2-3 should read – the at least one guide structure --. 
Claim 29 recites “at least one guide structure” and “at least one helical groove”. Examiner presume the at least one helical groove is the at the one guide structure. 
Claims are being examined as best understood. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrese 2007/0246174 in view of Mullet et al 2016/0143470.
In regard to claim 1, with reference to Figures 2-4, Barrese ‘174 discloses a drapery system comprising: 
A rod (C) extending a length between a first end and a second end.
The rod (C) connected to a structure by a first bracket (30, left) positioned adjacent the first end and a second bracket (30, right) positioned adjacent the second end.
Shade material (A’) having a plurality of grommets (B) therein.
Wherein the rod (C) extends through the plurality of grommets (B) thereby supporting the shade material (A’).

A drive element
A grommet driver connected to the drive element.
Wherein the grommet driver is connected to a grommet and drives the shade material along the length of the drive element as the drive element rotates.  
  Mullet et al 2016/0143470 discloses:
A drive element (12)
A grommet driver (245) connected to the drive element (12).
Wherein the grommet driver (245) is connected to a grommet (240) and drives the shade material (not shown) along the length of the drive element (12) as the drive element rotates.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Barrese ‘174 to make the rod be a drive element, and include a grommet driver connected to the drive element as taught by Mullet et al ‘470 in order to be able to provide a motorized means to open and close the shade. 
	In regard to claims 2-3, Barrese ‘174/Mullet et al ‘470 discloses:
Wherein the grommet driver (245, Mullet et al ‘470) has at least one tooth (286, Mullet et al ‘470) in communication with a groove (14, Mullet et al ‘470) in a surface of the drive element (12, Mullet et al ‘470). 
Wherein when the drive element (12, Mullet et al ‘470) is rotated in a first direction the shade material (A’, Barrese ‘174) is opened, and wherein 
In regard to claim 4, Barrese ‘174 fails to disclose: 
A motor operatively connected to the drive element such that when the motor is actuated the motor rotates the drive element.  
Mullet et al ‘470 discloses:
A motor (76) operatively connected to the drive element (12) such that when the motor (76) is actuated the motor rotates the drive element (12).  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Barrese ‘174 to include a motor connected to the drive element in order to provide allow for easy operation of the drive element instead of requiring a manually operated device. 
In regard to claim 6, Mullet ‘et al ‘470 discloses:
Wherein the grommet driver (245) is connected to an inward most grommet (194). 
Mullet et al ‘470 fails to disclose: 
Wherein the grommet driver is connected to a second inward most grommet.
However, it would have been obvious to one having ordinary skill in the art to connect the grommet drive to a second inward most grommet in order to allow more than one grommet to help drive the curtain open and closed. 
In regard to claims 7-8, Barrese ‘174 fail to disclose: 
A remote wirelessly connected to the drapery system such that when the remote is actuated the remote is configured to remotely open or close the shade material, wherein the drapery system is powered by at least one battery electrically connected to the drapery system.  
Mullet et al ‘470 discloses: 
A remote (196) wirelessly connected to the drapery system such that when the remote is actuated the remote is configured to remotely open or close the shade material, wherein the drapery system is powered by at least one battery (136) electrically connected to the drapery system.  (paragraphs [0084][0089])
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Barrese ‘174 to include the remote and batteries as taught by Mullet et al ‘470 in order to allow a user to operate the device at a distance from it, as well as provide power in areas where an electric plug is not available. 
In regard to claims 8, Barrese ‘174 disclose a grommet drapery system comprising: 
A rod (C).
The rod (C) extending a length between a first end and a second end.
A shade material (A’) having a plurality of grommets (B).
Wherein the rod (C) extends through the plurality of grommets (B) such that the shade material (A’) is supported by and hangs down from the rod (C).
Barrese ‘174 fails to disclose:
The rod is a drive element.
A guide structure positioned in an exterior surface of the drive element.
A grommet driver connected to the drive element.
A motor connected to the drive element.
At least one battery electrically connected to the motor.
Wherein the grommet driver is connected to a grommet and is in communication with the guide structure.
Wherein when the drive element is rotated the grommet driver moves the shade material along the length of the drive element.  
Mullet et al ‘470 discloses:
The rod (12) is a drive element.
A guide structure (14) positioned in an exterior surface of the drive element (12).
A grommet driver (245) connected to the drive element (12).
A motor (76) connected to the drive element (12).
At least one battery (140) electrically connected to the motor (76).
Wherein the grommet driver (245) is connected to a grommet (240) and is in communication with the guide structure (14).
Wherein when the drive element (12) is rotated the grommet driver (216) moves the shade material along the length of the drive element.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Barrese ‘174 to make the rod a drive element and include a grommet driver, motor and  battery as taught by Mullet et al ‘417 in order to provide 
In regard to claims 9-10, Barrese ‘174/Mullet et al /470 disclose:
Wherein when the drive element (12, Mullet et al ‘470) is rotated in a first direction the shade material (A’, Barrese ‘174) is opened.  
Wherein when the drive element (12, Mullet et al ‘470) is rotated in a second direction the shade material (A’, Barrese ‘174) is closed.  
In regard to claim 11, Mullet ‘et al ‘470 discloses:
Wherein the grommet driver (245) is connected to an inward most grommet (194). 
Mullet et al ‘470 fails to disclose: 
Wherein the grommet driver is connected to a second inward most grommet.
However, it would have been obvious to one having ordinary skill in the art to connect the grommet drive to a second inward most grommet in order to allow more than one grommet to help drive the curtain open and closed. 
In regard to claim 12, Barrese ‘174 fail to disclose: 
A remote wirelessly connected to the drapery system which when actuated opens and closes the shade material.
Mullet et al ‘470 disclose: 
A remote (196) wirelessly connected to the drapery system which when actuated opens and closes the shade material. (paragraph [0089])
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Barrese ‘174 to include the remote taught by Mullet et al ‘470 in order to allow a user to operate the device at a distance from it. 
In regard to claim 13, Barrese ‘174 disclose a grommet drapery system comprising: 
A rod (C).
The rod (C) extending a length between a first end and a second end.
A first shade material (A’) having a plurality of grommets (B) therein.
Wherein the rod (C) extends through the grommets (B) of the first shade material (A’)
Barrese ‘174 fails to disclose:
A drive element (12)
A guide structure (14) positioned in an exterior surface of the drive element (12).
A first grommet driver (245, in 194 on the left) and a second grommet driver (245, in 194 on the right) connected to the drive element (12). 
A second shade material (192, not shown, but there are two driving elements 194 for two shades ) 
Wherein the first grommet driver (245) is connected to the first shade material (192, left) and the second grommet driver (245) is connected the second shade material (192, right).
Wherein when the drive element (12) is rotated the first shade material (192, left) and the second shade material (192, right) is opened or closed.  

It would have been obvious to one having ordinary skill in the art to include a second shade material in order to allow the device to cover a greater area. As modified to include a second shade material, the drive element would extend through the grommets [or be provided therewith] of the second shade material as claimed. 
In regard to claim 14, Barrese ‘174/Mullet et al ‘470 disclose:
Wherein the first grommet driver (245, Mullet et al ‘470) and the second grommet driver (245, Mullet et al ‘470) have at least one tooth (286, Mullet et al ‘470) in communication with the guide structure (14, Mullet et al 470).  
In regard to claim 15, Barrese ‘174 fail to disclose: 
A remote  wirelessly connected to the drapery system which when actuated opens and closes the shade material.
Mullet et al ‘470 disclose: 
A remote (196) wirelessly connected to the drapery system which when actuated opens and closes the shade material. (paragraph [0089])
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Barrese ‘174 to include the remote taught by Mullet et al ‘470 in order to allow a user to operate the device at a distance from it. 
In regard to claim 16, Barrese ‘174 disclose a drapery system comprising: 
A rod (C).
The rod (C) extending a length between a first end and a second end.
The rod (C) having a generally cylindrical exterior surface.
A shade material (A’) having a plurality of grommets (B) therein.
Wherein the rod (C) extends through the plurality of grommets (B).
Barrese ‘174 fails to disclose: 
The rod is a drive element.
A guide structure positioned in the exterior surface of the drive element.
The guide structure having at least one helical groove.
Wherein when the drive element is rotated the plurality of grommets interact with the at least one helical groove  which urges the grommets  in an opening direction or a closing direction.  
Mullet et al ‘470 discloses:
The rod (12) is a drive element.
A guide structure (14) positioned in the exterior surface of the drive element (12).
The guide structure (14) having at least one helical groove.
Wherein when the drive element (12) is rotated the plurality of grommets (240) interact with the at least one helical groove (of 14) which urges the grommets (240) in an opening direction or a closing direction.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Barrese ‘174 to make the rod be a drive 

In regard to claims 17-19, as best understood, Barrese ‘174/Mullet et al ‘470 disclose: 
Wherein rotating the drive element (12, Mullet et al ‘470) reduces binding of the grommets (B, Barrese ‘174) on the drive element. 
Wherein interaction of the grommets (B, Barrese ‘174) with the at least one helical groove (of 14, Mullet et al ‘470) when the drive element (12, Mullet et al ‘470) is rotated produces an even distribution of folds in the shade material (A’).  
Wherein when the drive element (12, Mullet et al ‘470) is rotated the interaction of the grommets (B, Barrese ‘174) with the at least one helical groove (of 14) reduces friction between the drive element (12) and the shade material (A’).  

Claim 34, 35 and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrese 2007/0246174 in view of Mullet et al 2016/0143470 and Mullet 2015/0327705.
In regard to claim 34, Barrese ‘174 discloses a drapery system comprising: 
A drapery rod (C).
The drapery rod (C) extending a length between a first end and a second end.
Shade material (A’) having a plurality of grommets (B) therein.
Wherein the drapery rod (C) extends through the plurality of grommets (B).
Wherein the plurality of grommets (B) move along the length of the drapery rod (C) between an opened position and a closed position.
Barrese ‘174 fails to disclose:
A grommet driver, wherein the grommet driver fits around the drapery rod.
A carrier, wherein the carrier connects to two adjacent grommets of the shade material.  
Mullet ‘470 discloses:
A grommet driver (245), wherein the grommet driver (245) fits around the drapery rod (12).
Mullet ‘705 discloses:
A carrier (40) wherein the carrier connects to two adjacent grommets (30) of the shade material.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Barrese ‘174 to include grommet driver as taught by Mullet et al ‘470 in order to provide a means to move the shade along the rod through rotation of the rod. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Barrese ‘174 to include a carrier as taught by Mullet ‘705 in order to provide a means to mount other elements of the curtain. (paragraph [0063])
In regard to claim 35, Barrese ‘174/Mullet et al ‘470 discloses:
Wherein the drapery rod (12, Mullet et al ‘470) has a guide structure (14), and the grommet driver (245, Mullet et al ‘470)  includes a feature (286, Mullet et al 
In regard to claim 37, Barrese ‘174/Mullet et al ‘470/Mullet ‘705 disclose: 
Wherein the carrier (40, Mullet ‘705) is connected to an inward most grommet (at 194) of the shade material.  (as taught by Mullet et al ‘470)
In regard to claim 38, Barrese ‘174/Mullet et al ‘470/Mullet ‘705  fails to disclose:
The carrier is connected to a second inward most positioned grommet and a third inward most positioned grommet.
However, it would have been obvious to one having ordinary skill in the art to locate the carrier on the second inward most grommet and third inward most grommet it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
In regard to claim 39, Barrese ‘174/Mullet et al ‘470/Mullet ‘705 disclose:
Wherein the carrier (40, Mullet ‘705) is positioned behind the shade material (A’, Barrese ‘174) between two adjacent grommets (B, Barrese ‘174).  
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrese 2007/0246174, Mullet et al 2016/0143470 and Mullet 2015/0327705 as applied to claim 34 and further in view of Guider 1,465,938.
In regard to claim 36, Barrese ‘174/Mullet et al ‘470/Mullet ‘705 disclose:
A plurality grommet clips (256, Mullet et al ‘470), wherein the plurality of grommet clips are connected to the plurality of grommets (2240, Mullet et al ‘470).  
Barrese ‘174/Mullet et al ‘470/Mullet ‘705 fail to disclose:
A lead having a length.
A plurality grommet clips connected to the lead in spaced relation to one another.
Guider ‘938 discloses:
A lead (18) having a length.
A plurality of clips (10) connected to the lead in spaced relation to one another.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Barrese ‘174/Mullet et al ‘470/Mullet ‘705 to include a lead connected to the grommet clips as taught by Guider ‘938 in order to provide a backup means for operating the device. As modified, the lead would be connected to the grommet driver and the grommet clips. 
Allowable Subject Matter
Claims 20-27 and 31-33 are allowed. Claims 28-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133.  The examiner can normally be reached on Mon-Fri 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 






/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Primary Examiner, Art Unit 3634                                                                                                                                                                                                        pate